UNITED STATE S SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): July 29, 2013 ARTEMIS ACQUISITION CORP. (Exact name of registrant as specified in its charter) Delaware 000-54678 46-0678065 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification Number) 897 Fording Island Rd #411 Bluffton, SC 29910 (Address of principal executive offices) (843) 274-5974 (Registrant’s telephone number, including area code) (Former Name of Former Address, if Changes since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) This report includes certain statements that are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Any statement in this report that is not a statement of historical fact may be deemed to be a forward-looking statement. We often use these types of statements when discussing our plans and strategies, our anticipation of revenues from designated markets and statements regarding the development of our businesses, the markets for our services and products, our anticipated capital expenditures, operations, support systems, changes in regulatory requirements and other statements contained in this report regarding matters that are not historical facts. When used in this report, the words “expect,” “anticipate,” “intend,” “plan,” “believe,” “seek,” “estimate” and other similar expressions are generally intended to identify forward-looking statements. Because these forward-looking statements involve risks and uncertainties, actual results may differ materially from those expressed or implied by these forward-looking statements. There can be no assurance that: (i) we have correctly measured or identified all of the factors affecting us or the extent of their likely impact; (ii) the publicly available information with respect to these factors on which our analysis is based is complete or accurate; (iii) our analysis is correct; or (iv) our strategy, which is based in part on this analysis, will be successful. We do not assume any obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. ITEM 8.01OTHER EVENTS Effective July 29, 2013 the Company announced that its wholly owned subsidiary, Travel Center Partners, Inc. (“TCP”) has determined to focus on its 1780 Country Kitchen concept as well as other quick service restaurants.The 1780 Country Kitchen concept provides both full service home style cooking and a buffet.TCP’s existing 1780 Country Kitchen restaurant is exceeding the Company’s expectations.The Company intends to add additional 1780 Country Kitchen locations, and is presently in discussions to acquire two additional locations in South Carolina and one additional location in Georgia, although no assurance can be given that any of these locations will be acquired or that 1780 Country Kitchens will be opened at additional locations. As a result of this change in corporate strategy, TCP has returned a number of incompatible properties to the landlords or location vendors, specifically its EZ Mart/24Grill in Ricon, GA., the Bryans Country Store in Hardeeville, SC and Ultimate CarWash 1 and Ultimate CarWash 2 both in Bluffton, SC.The Company determined that the financial performance of these locations was unacceptable.The Company expects that the closing or divestiture of these stores will result in a material charge to earnings, but the amount of that charge has not yet been determined. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Artemis Acquisition Corporation Date: July 30, 2013 By: /s/Angelina Kornstadt Name: Angelina Kornstadt Title: Vice Chairman 3
